Citation Nr: 1622911	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  11-19 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel

INTRODUCTION

The Veteran served on active duty from August 1961 to August 1965.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In September 2014, the Board denied the claims for entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims (Court).  In December 2015, the Court issued a memorandum decision vacating and remanding the Board's September 2014 decision.  The appeal has now returned to the Board for further appellate action.

In its September 2014 decision, the Board referred claims to reopen service connection for prostate and lung disorders to the RO.  The record does not indicate that these claims have been developed or adjudicated and they are therefore once again referred to the RO for appropriate action, to include forwarding the Veteran and his representative a VA standard form ("VAF 21-0966") in paper or electronic form, if necessary.  38 C.F.R. § 3.155(b)(1)(ii) (2015); see also 79 Fed. Reg. 57660 (Sep. 25, 2014) (All claims governed by VA's adjudication regulations must be filed on standard forms prescribed by VA, regardless of the type of claim or posture in which the claim arises.)


REMAND

The Board finds that a remand is necessary in this case to comply with the Court's December 2015 memorandum decision finding the November 2013 VA examination report inadequate.  

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded an appropriate examination to determine whether his bilateral hearing loss and tinnitus are related to military service.  The electronic claims file must be made available to and reviewed by the examiner.  Any indicated diagnostic tests and studies, to include an audiogram, must be accomplished.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test. 

After reviewing the evidence of record, the clinical evaluation, and with consideration of the Veteran's statements, the examiner must determine whether any degree of previously or currently diagnosed bilateral hearing loss and/or tinnitus is related to the Veteran's active duty service, to include noise exposure from the test firing of large guns aboard the USS MAUNA KEA.  

The Veteran reports that he served as a boatswain's mate aboard the USS MAUNA KEA and his general quarters station was located on a gun mount.  He was in close proximity to the large three inch gun during approximately nine test firing drills.  The Veteran testified in December 2011 that he experienced ringing in his ears after the firing of the guns.  He also testified that he currently experiences long-standing hearing loss and intermittent tinnitus.  Personnel records establish that the Veteran served aboard the USS MAUNA KEA from July 1962 to May 1963.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the reports are deficient in any manner, the RO must implement corrective procedures at once.  

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran.  After he has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

